Citation Nr: 9911345	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-20 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from May 17, 1974 to 
September 16, 1974, and from June 6, 1990 to June 16, 1990, 
in the Texas Army National Guard.

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1993 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
are well grounded.  The Court has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

As to the first requirement, the October 1992 and 
September 1998 VA examinations establish current hearing loss 
and tinnitus disabilities.  Moreover, the available 
audiometric findings in the service medical records show 
auditory threshold values greater than 40 decibels at the 
4000 Hertz frequency.  See 38 C.F.R. § 3.385 (1998) (defining 
hearing loss disability for the purposes of laws administered 
by VA).  The second requirement is satisfied by the lay 
testimony of the veteran regarding noise exposure, which is 
corroborated by the veteran's service personnel records that 
show a military occupational specialty of infantryman.

With respect to the third requirement, a nexus between the 
veteran's history of noise exposure and his current hearing 
loss and tinnitus is supplied by the September 1998 VA 
neurological examination report.  The VA examiner stated that 
most likely the tinnitus and hearing loss were secondary to 
noise exposure.  It appears from the report that the noise 
exposure to which the examiner refers is gun fire and 
military training noise.  

Where a claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  After initial review of the claims file, the Board 
finds that the actual periods of active duty for training as 
well as periods of inactive duty for training must be 
verified.  In this regard, the veteran's history of noise 
exposure stems from his military service in Texas Army 
National Guard.  This information is probative of the level 
of the veteran's noise exposure with respect to his 
activities as an infantryman. 

The veteran's service personnel records contain a record of 
assignments; however, the personnel records do not define the 
actual periods of active duty for training and periods of 
inactive duty for training.

The Board also finds that additional development is required 
in terms of obtaining outstanding service medical records.  
Although the record contains, three envelopes containing 
service medical records, these envelopes do not contain any 
records prior to 1990.  The record of assignments contained 
in the service personnel records shows that the veteran 
served between 1974 and 1985.  The claims file does not 
contain service medical records from this period.  


The duty to assist under section 5107(a) includes the duty to 
obtain pertinent records.  See Block v. Brown, 7 Vet. App. 
343 (1994).  Moreover, where service medical records are 
missing, VA has an obligation to advise the veteran of 
alternate forms of supporting evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

The Board also notes that it requested a medical opinion 
pursuant to its July 1997 remand as to the etiology of the 
veteran's hearing loss and tinnitus disability.  The 
September 1998 audiological examination report shows that the 
examiner could not render any opinion regarding the veteran's 
disability prior to 1991, because no medical records 
probative of the veteran's hearing were associated with the 
claims file.  

Upon review of the claims file, the Board notes that a 
January 1986 report of medical examination was submitted by 
the veteran, which contains audiometric findings.  The 
veteran also submitted an undated report of medical 
examination.  A notation above the audiometric findings 
suggests that it was performed in September 1984.  The Board 
concludes that another medical opinion is required in order 
to obtain an opinion based upon all audiometric findings 
contained in the record.  

In light of the above, and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to verify, 
through official channels, the claimant's 
actual dates of active duty for training 
and inactive duty for training during his 
National Guard service.  The RO should 
verify the dates through all necessary 
channels: National Personnel Records 
Center, service department, and/or State 
National Guard sources.



2.  The RO should attempt to obtain the 
service medical records for the 
appellant's National Guard service prior 
to 1990.  The RO should utilize all 
necessary channels to obtain these 
records.  Documentation of such 
attempt(s) must be associated with the 
claims file.  

3.  The RO should contact the appellant 
and request that he provide all 
additional service medical records in his 
possession.  It is also requested that 
the appellant identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, who may have 
treated him for hearing loss.  
Specifically, the appellant should 
further identify any physical 
examinations conducted for employment 
purposes.  

After securing any necessary release(s), 
the RO should obtain copies of the 
appellant's complete treatment reports 
identified by the veteran and which have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain and associate with the 
claims file all outstanding VA treatment 
reports, if any.

4.  In addition to the development specified 
above, and following the association of any 
additional medical records with the claims 
file, the claims file and a separate copy of 
this remand should be referred to an 
appropriate specialist for review with 
respect to the veteran's hearing loss and 
tinnitus.  If the examiner determines that 
further examination of the veteran is 
warranted, the examination should be 
scheduled and conducted.  

The examiner should be asked to provide 
opinions, based on the available evidence of 
record, as to the likelihood that the 
veteran's bilateral hearing loss and tinnitus 
are related to inservice noise exposure 
during the veteran's periods of active duty 
for training and inactive duty for training.  
The examiner should include a complete 
rationale, including any rationale as to why 
any opinion cannot be provided.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the claims for service 
connection for bilateral hearing loss and 
tinnitus.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the claimant until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

